                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

 MICHAEL D. CLAY, ET AL.
                                                  CIVIL ACTION
 VERSUS
                                                  NO. 16-296-JWD-CBW
 NEW TECH GLOBAL VENTURES, LLC

                                     RULING AND ORDER

       This matter comes before the Court on the following motions filed by Defendant New Tech

Global Ventures, LLC (“New Tech”):

       (1) Motion to Enforce Stipulated Class Definition by Striking and/or Severing Claims

       Asserted by Opt-In Plaintiff Holbrook (Doc. 71);

       (2) Motion for Partial Summary Judgment (Doc. 89);

       (3) Motion for Decertification and to Sever Named Plaintiffs’ Claims (Doc. 90); and

       (4) Motion for Summary Judgment as to Opt-In Plaintiff Gene Holbrook (Doc. 94).

Also before the Court is the Motion for Summary Judgment as to Employee Status,

Liability/Backwages, and New Tech’s Good Faith Defense (Doc. 91) filed by Plaintiffs Michael

D. Clay, Larre Butler, Clayton Shamsie, Joshua Warren, Joseph Anderson, John Harvey, and Gene

Holbrook (collectively, the “plaintiffs”).

       Many of the motions are interrelated and include overlapping factual and legal issues.

Accordingly, the Court consolidates their disposition into this single Ruling and Order after

hearing oral argument on February 6, 2019.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

A.     Procedural Background




                                              1
        Plaintiffs Michael Clay, Larre Butler, and Clayton Shamsie (collectively, the “original

plaintiffs” or “named plaintiffs”) filed this lawsuit on March 3, 2016. (Doc. 1). They allege that

New Tech improperly classified them as independent contractors and failed to pay them overtime

as required by the Fair Labor Standards Act (“FLSA”). On September 28, 2016, the Magistrate

Judge granted the parties’ Stipulation and Agreed Motion for Conditional Certification and Court-

Authorized Notice (Doc. 17), conditionally certifying a class of “[a]ll current and former workers

of [New Tech] retained as ‘Rig Clerks’ during the period of March 3, 2013, to March 3, 2016.”

(Doc. 19 at 1). Eligible class members were given 60 days to opt in to the litigation. (Id. at 2). By

December 20, 2016, six additional plaintiffs had opted in: Joshua William Warren, Joseph LaVelle

Anderson, Albert Deckard, Gene Lee Holbrook, Brett Allen Baker, 1 and John Robertson Harvey

(collectively, the “opt-in plaintiffs”) (See Docs. 20–25). After New Tech answered the complaint,

the case then proceeded to discovery.

        On August 14, 2018, before the completion of discovery, the first of the case’s several

pending motions was filed. (See Doc. 68). Thereafter, the parties engaged in an extensive course

of motions practice, culminating in the several motions for which the Court heard oral argument

on February 6, 2019. On February 20, 2019, the Court granted New Tech’s motion to dismiss

Deckard’s claims with prejudice (Doc. 68) during a telephonic status conference. (See Doc. 153). 2

B.      Facts

        New Tech is a staffing company which provides project management and consultancy

services to independent oil and gas companies operating drilling rigs. (Doc. 90-2 at 2). New Tech

provides workers to these independent operators who have experience in the various different


1
  On February 5, 2019, counsel for the plaintiffs informed the Court that Baker would be withdrawing his consent to
opt in to this lawsuit. (Doc. 134). The parties orally moved to dismiss Baker during oral argument, and the Court
granted their motion. (See Doc. 137).
2
  The Court denied that part of New Tech’s motion requesting expenses and attorney’s fees. (Doc. 153).

                                                        2
drilling practices in which the operators engage. 3 (Id. at 1–2). The workers New Tech provides

use their oil rig experience to help independent operators compete with larger competitors in the

industry. (Id.). Due to these operators’ size, they are unable to directly employ the number of

employees with experience in different drilling practices they need to compete with larger

producers. (Id. at 1). Thus, they contract with New Tech to acquire these workers. (Id.).

           Clay, Butler, and Shamshie are “rig clerks”––workers who support logistical operations

and “cost tracking” for both onshore and offshore drilling rigs. (Doc. 90-2 at 3; see also Doc. 90-

11 at 16; Doc. 90-12 at 11–12 & 16; Doc. 90-13 at 6). Rig clerks perform a variety of duties,

including: ensuring that a rig’s staffing and equipment needs are met, keeping track of daily costs

on the rig, coordinating onshore supplies and transportation, handling customs and border issues,

creating manifests for supply boats and helicopters, and the preparation of daily reports. (Doc. 90-

2 at 3). New Tech states that it classifies its rig clerks as independent contractors based on industry

standards, the advice of legal counsel, and the results of an Internal Revenue Service (“IRS”) audit.

(Doc. 89-3 at 3–9). It maintains that it has no “role in day-to-day job duties or assignments for rig

clerks that it matches with operators.” (Id. at 3).

           According to New Tech CEO Larry Cress, rig clerks work on a “project-to-project basis

with no guarantee of future work.” (Doc. 103-14 at 2). He asserts that rig clerks are “not supervised

by any New Tech employees nor are they subject to discipline from New Tech employees.” (Id.).

He maintains that rig clerks are permitted to turn down job assignments from New Tech and that

there is “no penalty to any rig clerk for turning down any job offered.” (Id. at 3). New Tech pays

rig clerks “only . . . when they are performing services through New Tech.” (Id.). New Tech “does

not pay a salary or any other form of regular compensation to rig clerks” because it considers them



3
    These oil and gas companies will be referred to as “operator” or “customer” throughout this Ruling and Opinion.

                                                           3
to be independent contractors. (Id.). Rig clerks are “free to contract directly with operators . . .

pursuant to the terms of their consultant agreements.” (Id.).

         The plaintiffs maintain that they qualify as employees and should have been paid overtime

by New Tech under the Fair Labor Standards Act. (See generally Doc. 91-1). They generally

assert that New Tech had significant control over their job duties, and that it classified rig clerks

as independent contractors to avoid its duty to comply with the requirements of the FLSA. (Id.).

                                                 II. DISCUSSION

A.       New Tech’s Motion to Sever (Doc. 71)

         New Tech argues that opt-in Plaintiff Gene Holbrook’s claim should be stricken and/or

severed because he was not a rig clerk and does not fall within the defined scope of the collective.

(See generally Doc. 71-1). The plaintiffs respond that under the FLSA, Holbrook needs only to

be “similarly situated” to the members of the collective and that this requirement is more flexible

than the requirements for joinder of parties under Federal Rule of Civil Procedure 20. (Doc. 77 at

2). They assert that because New Tech has purportedly misclassified employees as independent

contractors, the fact that Holbrook was a gate guard instead of a rig clerk is not dispositive. 4 (Id.

at 2–3).

         Section 216(b) of the FLSA permits a collective action against an employer for unpaid

overtime compensation “by any one or more employees for and in behalf of himself or themselves



4
  Counsel for the plaintiffs asserted during oral argument that the plaintiffs do not concede that Holbrook is a gate
guard. However, plaintiffs explicitly concede that Holbrook is a gate guard in multiple instances in their brief. (See
Doc. 77 at 1 (“Despite any difference in job titles, Holbrook’s job duties and pay show that he is similarly situated
under the relevant standard to be part of this class.”); Doc. 77 at 4 (“Holbrook testified that as a gate guard, his most
time-consuming task was screening and recording the people who came in and out.”); Doc. 77 at 5–6 (“New Tech
wants the Court to believe that Holbrook is different than the rig clerks because he, as a gate guard, ‘invested in his
own living quarters,’ whereas the rig clerks ‘stayed on offshore rigs.’”). Thus, it is clear that the plaintiffs admit, and
the evidence in the record supports, that Holbrook is a gate guard. They argue instead that his duties were still similar
enough to be included in the class. Even if the parties did not stipulate to a class of rig clerks, the Court would reject
this argument.

                                                            4
and other employees similarly situated.” 29 U.S.C. § 216(b). No extensive analysis is warranted

here, however, because the Magistrate Judge conditionally certified a class of “[a]ll current and

former workers of Defendant retained as ‘Rig Clerks’ during the period of March 3, 2013, to March

3, 2016.” (Doc. 19 at 1). This, of course, came in an order granting the parties’ joint motion for

conditional certification in which the parties “agreed and stipulate to conditional certification of”

all current and former New Tech rig clerks employed from Mach 3, 2013, to March 3, 2016. (Doc.

17 at 2). The “effect of a conditional certification is that a court-approved written notice may then

be sent to similarly situated putative class members.” Nieddu v. Lifetime Fitness, Inc., 977 F. Supp.

2d 686, 690 (S.D. Tex. 2013).

        The plaintiffs conceded that Holbrook is a gate guard, not a rig clerk, and it is clear from

the record that there are objectively substantial differences between the two positions. Regardless

of whether gate guards can be considered “similarly situated” for FLSA conditional certification

purposes, the parties are expressly bound by their stipulation and the Court’s September 28, 2016

Order (Doc. 19). Accordingly, New Tech’s motion to sever Holbrook’s claims (Doc. 71) is

granted, and Holbrook’s claims are dismissed without prejudice. 5

B.      New Tech’s Motion for Partial Summary Judgment (Doc. 89)

        Next, New Tech moves for partial summary judgment on the issues of liquidated damages

and the statute-of-limitations period. (See generally Doc. 89-1). The plaintiffs oppose the motion

primarily on the grounds that it is premature. (See generally Doc. 106).

        1.       Relevant Facts




5
 In light of this ruling, New Tech’s motion for summary judgment as to Holbrook (Doc. 94) is DENIED AS MOOT.
Nevertheless, the Court notes that based on the record before it and the representations made during oral argument,
Holbrook would not survive past the decertification stage based on the substantial differences in Holbrook’s duties
and responsibilities as a gate guard from those of the rest of the plaintiffs as rig clerks.

                                                        5
       New Tech CEO Larry Cress submitted a declaration in which he asserts that other third-

party staffing companies in the oil and gas industry employed rig clerks as independent contractors

and not full-time employees. (Doc. 89-3 at 3). Realizing the legal significance of the classification

of individuals as independent contractors instead of employees, Cress also sought the advice of

four attorneys: Roy Keezel, New Tech’s in-house counsel from 2005 to 2011; Ken Boiarsky,

outside tax counsel; Bruce Williams, personal injury attorney; and Charles Conrad, also a personal

injury attorney. (Id. at 4).    Cress believed Keezel was specifically knowledgeable about

classification issues based on his legal experience counseling employers on classification of their

workers. (Id.).   Keezel had previously litigated for the IRS, which included investigating

employers’ classification decisions. (Id.). Keezel also had knowledge of the typical practices of

other businesses in the oil industry. (Id.). On several occasions, Keezel advised Cress and New

Tech’s board that rig clerks were properly classified as independent contractors under federal law,

Texas law, and workers’ compensation exclusivity provisions, confirming that “this classification

was consistent with the predominant and longstanding industry practice with which both Mr. Cress

and Mr. Keezel were familiar.” (Id. at 4–5).

       Williams is a personal injury defense attorney. (Doc. 89-3 at 6). In April 2015, he provided

New Tech with an analysis explaining his opinion that New Tech’s workers were independent

contractors and not employees. (Id.). Williams’ analysis was based in part on personal injury

lawsuits against New Tech which included allegations that its workers were employees and not

independent contractors. (Id.). Similarly, Conrad is a personal injury defense attorney who, in

March 2015, provided New Tech with an analysis concluding that New Tech properly classified

its workers as independent contractors. (Id.). Conrad’s analysis was also based on lawsuits he had

defended on behalf of New Tech. (Id. at 6–7).



                                                 6
         In reliance on this advice, Cress instructed New Tech employees to treat rig clerks as

independent contractors by refraining from: supervising them, expressing opinions regarding their

schedules, commenting on their job duties, and offering supplies or equipment or reimbursement

if they purchased their own. (Doc. 89-3 at 7). He also instructed New Tech employees to negotiate

with rig clerks regarding their rate of pay, and allow them to accept or reject job assignments or

work for competitors. (Id.). Finally, he instructed his employees to tell rig clerks that they were

free to bring work to New Tech through their own independent business relationships. 6 (Id.).

         In 2015, the IRS conducted an audit into New Tech’s classification of its workers. (Doc.

89-3 at 8). New Tech hired Boiarsky to represent it in the audit. (Id.). On April 6, 2015, the IRS

concluded its audit by determining that New Tech had properly classified its workers as

independent contractors instead of employees. (Id.).

         Cress testified that he has not at any time “received any notice, complaint or allegation that

New Tech’s classification of rig clerks as independent contractors is, or may potentially be,

incorrect or in violation of the FLSA.” (Doc. 89-3 at 9). Cress concluded his declaration by

declaring that New Tech’s decision to classify its workers as independent contractors is based on

his “knowledge of the industry, the IRS determination finding New Tech rig clerks are independent

contractors, and consistent advice from both internal counsel and external counsel.” (Id.).

         2.       Parties’ Arguments

         New Tech maintains that liquidated damages are not proper under FLSA because it has

acted reasonably and in good faith. (Doc. 89-1 at 13–17). Specifically, New Tech argues that it

has acted in good faith because it relied on industry standards, the advice of counsel, and IRS

investigations in its decision to classify rig clerks as independent contractors. (Id.). New Tech


6
 The Court is careful to note that for the purposes of this or any other motion, it is making no finding with respect to
whether or not New Tech, in practice, followed this course of action.

                                                           7
additionally urges that the FLSA’s statute-of-limitations period extends to three years only in the

event of a willful violation, and that the plaintiffs cannot demonstrate a willful violation because

New Tech acted in good faith. (Id. at 17–20). Nevertheless, according to New Tech, even if it had

not produced evidence of good faith, the plaintiffs cannot establish that it either committed a

knowing FLSA violation or acted in reckless disregard. (Id. at 20–28).

        According to the plaintiffs, the issues of good faith and willfulness cannot be decided

before liability is determined. (Doc. 106 at 8–12). Specifically, issues of credibility and New

Tech’s state of mind in classifying rig clerks as independent contractors are to be decided at trial,

not at the summary judgment stage. (Id. at 10–12). The plaintiffs then take issue with the substance

of New Tech’s argument that it acted in good faith, asserting that following industry standards is

not evidence of good faith in a FLSA case. (Id. at 12–14). The plaintiffs also claim that because

New Tech made the decision to classify rig clerks as independent contractors in 2013, any events

it points to that occurred thereafter are irrelevant. (Id. at 14–15). Finally, the plaintiffs argue that

New Tech’s reliance on the advice of its counsel was unreasonable. (Id. at 15).

        3.      Standard of Review

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Only disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of material fact is genuine if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

        The moving party “always bears the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of the pleadings, depositions, answers to



                                                   8
interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine [dispute] of material fact.” Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986) (internal quotation marks omitted). In responding to a properly supported

motion for summary judgment, the nonmoving party “must do more than simply show that there

is some metaphysical doubt as to the material fact.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). The nonmovant must “go beyond the pleadings” and

submit competent evidence demonstrating “specific facts showing that there is a genuine [dispute]

for trial.” Celotex, 477 U.S. at 324 (internal quotation marks omitted). If the evidence is “merely

colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249–50 (citations omitted).

       The Fifth Circuit has further explained:

       In resolving the motion, the court may not undertake to evaluate the credibility of
       the witnesses, weigh the evidence, or resolve factual disputes; so long as the
       evidence in the record is such that a reasonable jury drawing all inferences in favor
       of the nonmoving party could arrive at a verdict in that party's favor, the court must
       deny the motion.

Int’l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

       4.      Liquidated Damages

       Section 260 of the FLSA provides:

       [I]f the employer shows to the satisfaction of the court that the act or omission
       giving rise to such action was in good faith and that he had reasonable grounds for
       believing that his act or omission was not a violation of the Fair Labor Standards
       Act of 1938, as amended, the court may, in its sound discretion, award no liquidated
       damages or award any amount thereof not to exceed the amount specified in section
       216 of this title.

29 U.S.C. § 260.

       “The good faith defense is considered a matter for the court to decide.” Lipnicki v. Meritage

Homes Corp., No. 3:10-cv-605, 2014 WL 923524, at *12 (S.D. Tex. Feb. 13, 2014). “[A]n

                                                  9
employer faces a substantial burden of demonstrating good faith and a reasonable belief that its

actions did not violate the FLSA.” Singer v. City of Waco, Tex., 324 F.3d 813, 823 (5th Cir. 2003)

(internal quotation marks omitted). Moreover, courts in this and other circuits regularly defer

ruling on liquidated damages where liability has not been determined. See, e.g., Randolph v.

PowerComm Const., Inc., No. GJH-13-cv-1696, 2014 WL 4981439, at *4 (D. Md. Oct. 1, 2014)

(“It would be hasty and unreflective for the Court to take on the liquidated damages inquiry before

deciding whether the employer violated the FLSA. Thus, Defendants’ motion to limit damages is

premature.”); Lipnicki, 2014 WL 923524, at *12 (Because good faith is decided by the court,

“courts do not need to make a good faith ruling until after the jury has rendered a verdict finding

violations.”); Brubach v. City of Albuquerque, 893 F. Supp. 2d 1216, 1237 (D.N.M. 2012) (“[T]he

Court notes that a ruling as a matter of law on the question of liquidated damages is premature

because there has been no determination of underlying FLSA liability against the [defendant].”);

Bass v. City of Jackson, Miss., 878 F. Supp. 2d 701, 712 (S.D. Miss. 2011) (“Because of the factual

disputes and more importantly because liability has not been established, the Court denies

Plaintiffs’ motion for summary judgment on [their liquidated damages claim.”); Robertson v. Bd.

of Cnty. Comm’rs of Cnty. of Morgan, 78 F. Supp. 2d 1142, 1162 (D. Colo. 1999) (deferring ruling

on liquidated damages and limitations period until trial).

       The Court here will adopt the approach of other district courts throughout the country and

decline New Tech’s invitation to determine the issue of damages before a liability finding is made.

Moreover, the Court notes that on the record before it, New Tech has very likely not met its heavy

burden to demonstrate as a matter of law that it acted in good faith and on a reasonable belief that

it was not violating the FLSA. Combining the damages and statute-of-limitations issues, New

Tech cites to case law supporting the proposition that a court can rule on willfulness at the



                                                10
summary judgment stage before a liability finding is made. (See Doc. 109 at 2). But New Tech

points to no case granting a defendant’s motion for summary judgment on liquidated damages

before a liability determination was made. In fact, the case law New Tech cites arguably undercuts

its position. See, e.g., Mohnacky v. FTS Intern. Servs., LLC, No. SA-13-cv-246-XR, 2014 WL

4967097, at *8 (W.D. Tex. Oct. 2, 2014) (denying a plaintiff’s motion for partial summary

judgment on limitations period); Lipnicki, 2014 WL 923524, at *16 (denying in part the

defendant’s motion for summary judgment “with respect to the good faith defense without

prejudice to re-urging the defense in a post-trial motion if there is a liability finding”) (emphasis

added).

          Moreover, significant questions of fact exist regarding the extent to which New Tech can

rely on industry practice for its good-faith defense, what the oil industry practice actually is with

respect to the classification of rig clerks, and the reliability of the advice of New Tech’s counsel.

And the Court is unpersuaded that even if the plaintiffs have not established evidence of

willfulness, a finding that New Tech acted in good faith necessarily follows. Indeed, it is New

Tech’s burden to establish good faith “and it is generally more difficult to obtain summary

judgment on an affirmative claim than to obtain it defending a claim.” Lipnicki, 2014 WL 923525,

at *12. “[I]t would not be logically inconsistent to conclude that an employer acted neither

willfully nor in good faith.” Id.; see also Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259,

1274 (11th Cir. 2008) (“Because the burden of proof is placed differently, a finding that willfulness

was not present may co-exist peacefully with a finding that good faith was not present.”).

Accordingly, the Court denies without prejudice New Tech’s motion for partial summary judgment

with respect to liquidated damages.

          5.     Statute of Limitations



                                                 11
        FLSA violations are ordinarily subject to a two-year statute of limitations. Ramos v. Al-

Bataineh, 599 F. App’x 548, 551 (5th Cir. 2015); see also 29 U.S.C. § 255(a). The limitations

period extends to three years for willful violations. § 255(a). To prove a willful FLSA violation,

the plaintiffs must show that “the employer either knew or showed reckless disregard for the matter

of whether its conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S.

128, 133 (1988) (citing Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 128 (1985)).

“Willful” is synonymous with “voluntary,” “deliberate,” and “intentional.” McLaughlin, 486 U.S.

at 133. “[It] is generally understood to refer to conduct that is not merely negligent.” Id. “Nor is

[willfulness] a good faith but incorrect assumption that a pay plan complied with the FLSA.”

Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 924 (E.D. La. 2009). Thus, “[if] an employer

acts unreasonably, but not recklessly, in determining its legal obligation,” it has not acted willfully.

McLaughlin, 486 U.S. at 135 n.13.

        Unlike good faith, the plaintiff bears the burden of establishing that a purported violation

was willful such that the FLSA’s three-year statute of limitations applies. Johnson, 604 F. Supp.

2d at 924. While the failure to seek legal advice does not by itself show reckless disregard,

“consulting with an attorney about the classifications may preclude a finding of willfulness.” Id.

Willfulness is a question of fact. Steele v. Leasing Enters., Ltd., 826 F.3d 237, 248 (5th Cir. 2016).

        To show willfulness, the plaintiffs point to Cress’s declaration and deposition testimony.

Specifically, the plaintiffs argue that even though Cress testified that he sought the advice of

counsel and believed that New Tech’s classification of the plaintiffs was correct, he did not

specifically investigate whether its classification complied with the FLSA. (Doc. 106 at 15).

Critically, the plaintiffs failed to submit any evidence demonstrating willfulness in response to

New Tech’s motion and instead consolidate their statute-of-limitations argument with their good-



                                                  12
faith argument. But it is the plaintiffs’ burden to submit competent evidence in support of a

willfulness finding. They have not done so. The plaintiffs argue that New Tech’s reliance on the

advice of counsel, an IRS audit, and industry standards does not necessarily mean that New Tech

specifically intended to comply with (or even considered) the requirements of the FLSA, and they

may ultimately be correct. But merely negligent or unreasonable conduct is not sufficient to show

reckless disregard. See, e.g., McLaughlin, 486 U.S. at 135 n.13. And if no reliance on the advice

of counsel does not by itself rise to the level of recklessness, then surely reliance on the incomplete

or even erroneous advice of counsel would not. See Johnson, 604 F. Supp. 2d at 924

         Moreover, the plaintiffs cite to no case law standing for the proposition that, as a matter of

law, the statute of limitations cannot be decided before the issue of liability. Indeed, precedent

from this circuit indicates the exact opposite. See, e.g., Ikossi-Anastasiou v. Bd. of Supervisors of

La. State Univ., 579 F.3d 546, 553 (5th Cir. 2009) (holding, before a liability finding, that the

plaintiff’s “allegations of willfulness cannot survive the summary judgment stage”); Lipnicki, 2014

WL 923524, at *9–12 (denying motion for summary judgment with respect to defendant’s good-

faith defense, but granting the motion with respect to willfulness). Accordingly, New Tech’s

motion for partial summary judgment (Doc. 89) with respect to the statute of limitations is granted,

and the Court concludes that a two-year statute of limitations will apply in this case. 7

C.       New Tech’s Motion for Decertification (Doc. 90)

         After preliminary certification was granted in September 2016, New Tech now seeks to

decertify the class of plaintiffs as not sufficiently similarly situated for FLSA purposes to proceed

as a collective. (See generally Doc. 90-1). As they have maintained throughout this lawsuit and


7
  New Tech argued during oral argument, but not in briefing, that a two-year statute of limitations should result in the
dismissal of Anderson’s FLSA claim. Because this relief was not requested in New Tech’s motion for partial summary
judgment, the Court will not grant this request. (See Doc. 89 at 1–2). To the extent New Tech seeks to dismiss
Anderson’s claim, it must file a separate motion.

                                                          13
their motions practice, the plaintiffs contend that they are similarly situated and warrant class

treatment. (See generally Doc. 104).

       1.      Relevant Facts

       Some of the plaintiffs formed their own independent business entities, and those who did

structured their businesses in different manners. Michael Clay and Larre Butler formed S

corporations, (Docs. 90-3 & 90-4), while Shamsie and Harvey formed limited liability companies

(Docs. 90-5 & 90-6). Conversely, Anderson and Warren each chose to proceed individually

without forming a separate legal entity. (Docs. 90-7 at 19 & 90-8 at 6).

       The plaintiffs who formed their own companies managed those entities differently with

respect to ownership and profit-sharing. Clay and Butler owned their companies jointly with their

spouses, (Docs. 90-3 at 35 & 90-4 at 83–84), while Shamsie owned 100 percent of his business

himself, despite being married. (Doc. 90-5 at 7). In 2015, Butler’s company paid 47 percent of its

revenues in officer compensation and wages to Butler and his wife, (Doc. 90-4 at 53–77), while

Clay’s company paid 34 percent of its revenues only in officer compensation and entirely to Clay,

not his spouse. (Doc. 90-3 at 50–76). The different methods of payments had different tax

consequences. Butler and Shamsie’s decisions to directly pay themselves and their spouses

required their businesses to pay employment taxes and complete IRS W-2 forms. (Docs. 90-4 &

90-5). Clay, on the other hand, paid himself only in officer compensation. (Doc. 90-3).

       The plaintiffs’ revenues also varied. Clay, Butler, and Shamsie’s businesses earned gross

revenues of $493,823 ($164,608 per year), $449,338 ($149,779 per year), and $488,371 ($162,790

per year), respectively, for the three-year period from 2013 to 2015. (Docs. 90-3, 90-4 & 90-5).

Meanwhile, Harvey earned less than $100,000 in 2014 and 2015, and Warren earned roughly

$65,000 in 2014. (Docs. 90-6 & 90-18). With varying revenues and salary decisions, differences



                                                14
existed in the amount each plaintiff invested in his business and the profit margins achieved as a

result. For example, Clay, Butler, and Shamsie all made six-figure investments. Clay invested

$161,592 in his business in 2014; Shamsie invested $146,620; and Butler invested $117,288 in

2013. (Docs. 90-3 at 28, 90-5 at 32 & 90-4 at 2). But Anderson invested just $15,313 for the years

of 2013 and 2014 combined. (Doc. 90-16).           Three plaintiffs’ (Clay, Shamsie, and Butler)

businesses invested substantial amounts (including nearly $200,000 in Clay’s case) in property

and other depreciable assets. (Docs. 90-3, 90-5 & 90-4). And some plaintiffs (Clay, Warren,

Harvey, and Anderson) purchased their own safety equipment and supplies, (Docs. 90-11 at 26–

27; Doc. 90-8 at 7; Doc. 90-14 at 12–14; Doc. 90-7 at 13–15), while others (Butler and Shamsie)

testified that New Tech provided safety equipment. (Docs. 90-12 at 20–21 & 90-13 at 15).

       The plaintiffs who owned their own businesses invested in those businesses in various

ways. For example, Michael Clay Enterprises, Inc. invested in a retirement plan for its employees,

(Doc. 90-3 at 28), and Clayton Paul Shamsie, LLC obtained a shareholder loan in the amount of

nearly $24,000. (Doc. 90-5 at 124). Shamsie continued to invest in his business in 2016 after it

stopped generating money, resulting in a loss of over $30,000 for that year. (Id. at 98).

       In addition to employing different corporate forms (or none at all), the plaintiffs made

different decisions with respect to which projects to pursue based on their own individual skills

and experience. Clay engaged in commercial crawfish and rice-farming operations in addition to

oilfield consulting. (Doc. 90-11 at 9–10 & 41). Butler operated a charter fishing business in

addition to his oilfield work. (Doc. 90-12 at 26–27). Shamsie (through his company) and Anderson

(individually), on the other hand, worked exclusively in the oil business and did not pursue other

lines of work. (Docs. 90-5 at 2–3 & 90-7 at 20).




                                                15
        The plaintiffs made different decisions regarding what to do with their free time while

working for an operator. Clay testified that he occasionally used his free time on the rig to manage

his crawfish and rice-farming businesses. (Doc. 90-11 at 9–10 & 24–25). Anderson explained that

during his free time on the rig, he played online poker and watched television. (Doc. 90-7 at 11–

12). Warren testified that there was some time for personal activities but did not specify what he

did during that time. (Doc. 90-8 at 11–13). Butler testified that he was permitted to take breaks

whenever he wanted to, but that monitoring phones was his “primary duty” when not performing

other tasks. (Doc. 90-12 at 22–23). And Butler’s wife managed his charter fishing business while

he was on a rig. (Doc. 90-12 at 26–27).

        The plaintiffs found jobs in the oil industry in a variety of ways. The plaintiffs worked for

different operators and on different rigs, both onshore and offshore. 8 Shamsie, Anderson, and

Harvey found work independently through their own relationships with oil companies. (Doc. 90-

13 at 16; Doc. 90-7 at 10; Doc. 90-14 at 7). Clay, on the other hand, sought work through New

Tech when business was slow. (Doc. 90-11 at 46). Harvey and Warren never turned down a project

proposed by New Tech (Docs. 90-14 at 15 & 90-8 at 12), while Butler testified that he could turn

down work “if the pay wasn’t up to par.” 9 (Doc. 90-12 at 25). On one occasion, Clay turned down

work when the rig’s accommodations were unsatisfactory and found another job directly from the

oil company itself. (Doc. 90-11 at 19–21). The plaintiffs also handled fees differently, as Clay and

Warren typically accepted whatever fee was offered (Docs. 90-11 at 18 & 90-8 at 12), while Butler

attempted to negotiate a higher rate “[a]ll the time.” (Doc. 90-12 at 24–25). Finally, the plaintiffs

each worked New Tech for varying lengths of time––from 15 years (Butler) to just six months


8
  Clay testified that he worked on both offshore and onshore rigs. (Doc. 90-11 at 5–6). Conversely, Warren worked
only onshore (Doc. 90-8 at 13), and Harvey worked only offshore. (Doc. 90-14 at 3).
9
  Somewhat contradictorily, Butler replied “No, sir. I wasn’t that bold,” in response to being asked whether he ever
stated that he would only go to a project for a certain rate. (Doc. 91-13 at 7).

                                                        16
(Warren). (Doc. 90-12 at 12; Doc. 90-11 at 3–4; Doc. 90-13 at 3; Doc. 90-7 at 4; Doc. 90-8 at 5;

Doc. 90-14 at 3).

       The plaintiffs also testified to some overall similarities in their day-to-day job duties. For

example, Harvey explained that he “was responsible for sending the report in the mornings.” (Doc.

104-7 at 6). Anderson testified he spent most of his time “[f]illing out reports” and “updating the

costs,” and that the “daily report was an ongoing process [he] worked on all day, every day.” (Doc.

104-6 at 13). Shamsie stated that he would turn in reports based on “daily costs from different

companies,” which the “[c]ompany man would have to read, have to check over our costs, make

sure everything was right and he would give you the okay to send out.” (Doc. 104-5 at 5–6).

Warren testified that he “kept up with costs” and “did daily reports.” (Doc. 104-9 at 21). Clay

explained that “the morning started with [the] drilling report, mak[ing] sure the drilling report was

correct,” which would be submitted to the “company man . . . so he could read it all up.” (Doc.

104-3 at 19). Butler agreed that he was “[r]esponsible for daily drilling reports.” (Doc. 104-4 at

12).

       Additionally, New Tech employees testified to relatively uniform work requirements.

Personnel Agent Paul Chavez explained that New Tech had no educational requirement. (Doc.

104-2 at 5). And Cress testified that rig clerks were hired based on their level of past experience.

(Doc. 104-1 at 8).

       2.      Parties’ Arguments

       New Tech first argues that there is no Fifth Circuit case regarding decertification of a

collective of independent contractors because the proof necessary to determine whether each

plaintiff is properly classified cannot be applied to the class as a whole. (Doc. 90-1 at 16–20).

Because the independent-contractor analysis necessarily includes an individualized inquiry for



                                                 17
each plaintiff, collective treatment is inappropriate. (Id. at 20). New Tech next applies the Fifth

Circuit’s five-factor economic realities test, demonstrating its belief that the test cannot be applied

to each plaintiff using common evidence. (Id. at 20–26). New Tech asserts that there are

differences between the plaintiffs in (1) degree of New Tech’s control; (2) opportunities for profit

or loss; (3) investments in their business; (4) skills and initiative; and (5) permanency. (Id.).

        New Tech also argues that it may assert individualized defenses for each plaintiff, which

is another justification for decertification. (Doc. 90-1 at 26–28). According to New Tech, there

are defenses that it could assert against the plaintiffs individually, but not collectively, that would

warrant decertification “even if independent contractor status could be determined collectively.”

(Id. at 28). Finally, New Tech urges that notions of fairness and judicial economy weigh in favor

of decertification, asserting that the collective’s small size alone warrants decertification and

arguing that collective treatment would hinder its due process right to defend against each claim

independently. (Id. at 28–29). New Tech concludes by asking the court to sever the original

plaintiffs’ claims in the event the class is decertified and the opt-in plaintiffs’ claims are dismissed

without prejudice. (Id. at 30–31).

        In opposition to the motion, the plaintiffs first contend that the “infinitesimal differences”

in their job duties do not change the fact that they are sufficiently similarly situated so as to warrant

collective treatment. (Doc. 104 at 12). According to the plaintiffs, their job responsibilities were

similar and included “track[ing] the comings and goings of either people or things to the rig.” (Id.

at 7). This requires the production of “a substantially similar ‘daily report’ tracking information

from the previous day’s activities.” (Id.). The plaintiffs claim that New Tech is applying “too high

a standard––essentially that all Plaintiffs much work under the exact same conditions and

circumstances for the exact same hours each week,” which, if true, would mean “no FLSA case



                                                   18
would ever survive decertification.” (Id. at 12–13). The plaintiffs then argue that New Tech’s

defenses are collective in nature––as it has argued in a previous motion for the Court to conclude

that its decision-making with regard to all plaintiffs was made reasonably and in good faith. (Id. at

13–14). According to the plaintiffs, it is New Tech’s uniform classification decision itself that

“failed to consider each employee’s individual circumstances.” (Id. at 14).

         Finally, the plaintiffs counter New Tech’s fairness and judicial economy arguments,

asserting that “judicial efficiency, fairness, and procedural considerations weigh heavily in favor”

of collective treatment. (Doc. 104 at 15). The plaintiffs note the FLSA’s dual purposes: (1)

enabling plaintiffs to lower costs by pooling resources, and (2) benefiting the judicial system by

resolving common issues of law and fact in one proceeding. (Id.). According to the plaintiffs,

“[c]lass and collective action cases much larger and more complex than this are tried routinely.”

(Id.).

         3.     Discussion

         As the Court has already discussed, the FLSA provides for collective actions by one or

more employees against his employer “for and in behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). The Fifth Circuit has “never set a legal standard

for collective-action certification.” Roussell v. Brinker Intern., Inc., 441 F. App’x 222, 226 (5th

Cir. 2011) (citing Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995)). However,

“the majority of courts within the Fifth Circuit have adopted the Lusardi two-stage approach, after

Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).” Snively v. Peak Pressure Control, LLC,

314 F. Supp. 3d 734, 738 (W.D. Tex. 2018); see also Johnson v. Big Lots Stores, Inc., Nos. 04-

3201, 05-6627, 2007 WL 5200224, at *3 (E.D. La. Aug. 21, 2007) (“Since Mooney [v. Aramco




                                                 19
Services Company] district courts in the Fifth Circuit have uniformly used [the Lusardi analysis]

to determine whether a collective should be certified under the FLSA.”).

        The first stage of the Lusardi analysis has already occurred––determining “whether the

putative class members’ claims are sufficiently similar to merit sending notice of the action to

possible members of the class.” Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519

(5th Cir. 2010). If so, prospective class members are sent a notice permitting them to opt in to the

lawsuit. Id. “As a court’s decision at this first step is usually based only on the pleadings and

affidavits, the standard is lenient and typically results in conditional certification.” Vanzzini v.

Action Meat Distribs., Inc., 995 F. Supp. 2d 703, 720 (S.D. Tex. 2014). Now that “discovery is

largely complete and more information on the case is available,” the Court has reached the second

Lunardi step––“a final determination of whether all plaintiffs are sufficiently similarly situated to

proceed together in a single action.” Acevedo, 600 F.3d at 519. At this stage, “[i]f the court

determines the plaintiffs are similarly situated, the collective action proceeds.” Snively, 314 F.

Supp. 3d at 738–39 (citing Vanzzini, 995 F. Supp. 2d at 720). But if the Court concludes that the

plaintiffs are not sufficiently similarly situated, “the opt-in plaintiffs are dismissed without

prejudice to bringing their own actions, and the original plaintiffs may proceed with their

individual claims.” Vanzzini, 995 F. Supp. 2d at 720. “At this stage, courts are much less likely to

allow the collective action to continue to trial.” Portillo v. Perm. Workers, L.L.C., 662 F. App’x

277, 281 (5th Cir. 2016).

        “The decision whether to decertify a collective action is within a district court’s discretion.”

Vanzzini, 995 F. Supp. 2d at 720 (citing Mooney, 54 F.3d at 1213). Though the plaintiffs must

show they are similarly situated to warrant continued collective treatment, “courts are adamant

that this does not mean . . . the plaintiffs are ‘identically situated.’” Id. (quoting Basco v. Wal-Mart



                                                  20
Stores, Inc., No. Civ.A. 00-3184, 2004 WL 1497709, at *5 (E.D. La. July 2, 2004)). Rather, courts

generally consider the following three factors: “(1) the disparate factual and employment settings

of the individual plaintiffs; (2) the various defenses available to defendant which appear to be

individual to each plaintiff; and (3) fairness and procedural considerations.” Falcon v. Starbucks

Corp., 580 F. Supp. 2d 528, 534 (S.D. Tex. 2008) (citing Mooney, 54 F.3d at 1213 n.7). The

factors are “not mutually exclusive, and there is considerable overlap among them.” Johnson v.

Big Lots Stores, Inc., 561 F. Supp. 2d 567, 574 (E.D. La. 2008). “The more dissimilar plaintiffs’

job experiences are from one another and the more individuated an employer’s defenses are, the

less appropriate the matter is for collective treatment.” Id. at 573. It is the plaintiffs’ burden to

demonstrate that they are similarly situated. Snively, 314 F. Supp. 3d at 739 (citing Proctor v.

Allsups Convenience Stores, Inc., 250 F.R.D. 278, 280 (N.D. Tex. 2009)). The Court will address

each factor in turn, but cautions that it is making no findings or conclusions with respect to the

ultimate issue of whether each plaintiff was properly classified as an independent contractor under

the FLSA.

               a.      Disparate Factual and Employment Settings

       “The presence of a common policy, plan, or practice affecting all putative class members,

although not required, can be helpful in assessing the first factor, concerning the plaintiffs’ factual

and employment settings.” Vanzzini, 995 F. Supp. 2d at 721 (citing Falcon, 580 F. Supp. 2d at

535). Courts also look to “job duties, geographic location, supervision, and salary.” Snively, 314

F. Supp. 3d at 739 (internal quotation marks omitted). “[I]t is clear that plaintiffs are similarly

situated when they suffer from a single, FLSA-violating policy, and when proof of that policy or

of conduct in conformity with that policy proves a violation as to all the plaintiffs.” O’Brien v. Ed

Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir. 2009) (abrogated on unrelated grounds by



                                                  21
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016)). In other words, collective treatment is

warranted where there are “issues common to the proposed class that are central to the disposition

of the FLSA claims and that such common issues can be substantially adjudicated without

consideration of facts unique or particularized as to each class member.” Houston v. URS Corp.,

591 F. Supp. 2d 827, 832 (E.D. Va. 2008). Because it requires a fact-intensive inquiry that is

“highly dependent on the particular situation presented,” Thibault v. Bellsouth Telecomms., Inc.,

612 F.3d 843, 848 (5th Cir. 2010), courts rarely grant final certification of a collective of plaintiffs

alleging that they were improperly classified as independent contractors. See, e.g., Andel v.

Patterson-UTI Drilling Co., LLC, 280 F.R.D. 287, 295 (S.D. Tex. 2012) (denying conditional

certification at the notice stage where “an individualized analysis would be required to determine

whether each worker was an employee or an independent contractor”).

       New Tech and the plaintiffs generally agree that the plaintiffs are all affected by New

Tech’s policy of classifying rig clerks as independent contractors and not employees. The parties

strongly disagree, however, on how significantly each plaintiff’s individual factual and

employment settings diverge, which depends in large part on “the nature and purpose of the

substantive law to be enforced.” Andel, 280 F.R.D. at 294. Here, the plaintiffs challenge their

classification as independent contractors, arguing that they are instead “employees” within the

meaning of the FLSA and should have been paid overtime. To make this determination, a jury

will be required (whether this case is tried independently or collectively) to determine “whether,

as a matter of economic reality, the worker is economically dependent upon the alleged employer

or is instead in business for himself.” Hopkins v. Cornerstone Am., 545 F.3d 338, 343 (5th Cir.

2008). “The determination of whether an individual is an employee or independent contractor is




                                                  22
highly dependent on the particular situation presented.” Thibault, 612 F.3d at 848 (emphasis

added). Courts in the Fifth Circuit apply the following five non-exhaustive factors:

        (1) the degree of control exercised by the alleged employer; (2) the extent of the
        relative investments of the worker and the alleged employer; (3) the degree to which
        the worker's opportunity for profit or loss is determined by the alleged employer;
        (4) the skill and initiative required in performing the job; and (5) the permanency
        of the relationship. No single factor is determinative. Rather, each factor is a tool
        used to gauge the economic dependence of the alleged employee, and each must be
        applied with this ultimate concept in mind.

Id. (citations omitted).

        Importantly, though the opt-ins need not show that they are identically situated, “the

similarities necessary to maintain a collective action under § 216(b) must extend beyond the mere

facts of job duties and pay provisions.” Anderson v. Cagle’s, Inc., 488 F.3d 945, 953 (11th Cir.

2007) (internal quotation marks omitted). Thus, even though all of the plaintiffs here are rig clerks,

have signed a consultant agreement with New Tech, and share similar job duties, the Court must

still conduct an “individualized analysis” to determine whether each plaintiff is an employee or

independent contractor for FLSA purposes. The Court agrees with New Tech that there are clear

differences in the record between many of the plaintiffs’ work situations. While all of the plaintiffs

perform similar tasks (tracking costs, assessing needs, and managing supplies on onshore and

offshore oil rigs) and their circumstances with respect to supervision and method of salary are

relatively comparable, application of the economic realities test will necessarily require

individualized proof for each plaintiff and is not suitable for a collective action.

        Indeed, there are significant differences in the plaintiffs’ individual relationships with New

Tech––including how often they worked, whether or not they formed their own legal entity, and

how long their relationship with New Tech lasted. Consequently, when a collective group of

plaintiffs challenges their classification as independent contractors, courts routinely deny



                                                  23
certification where the economic realities test will invariably require an individualized inquiry into

the discrete facts of each plaintiff’s work situation. See Blair v. TransAm Trucking, Inc., 309 F.

Supp. 3d 977, 1003 n.182 (D. Kan. 2018) (gathering cases and finding that “[c]ourts typically deny

collective certification” in employee/independent contractor classification cases “because the

proof necessary to determine whether the putative plaintiffs are employees or independent

contractors cannot generally be applied to the class as a whole”); Pena v. Handy Wash, Inc., No.

14-20352, 2015 WL 11713032, at *11 (S.D. Fla. May 22, 2015) (concluding that “the procedural

advantages of a collective action evaporate in this case based on the Plaintiffs’ divergent factual

circumstances”); Carrera v. UPS Supply Chain Solutions, Inc., No. 10-60263, 2012 WL

12860750, at *9 (S.D. Fla. Sept. 14, 2012) (granting decertification where “to sustain their

substantive misclassification claims and establish that the are employees pursuant to the ‘economic

reality test,’ Plaintiffs will have to demonstrate fact-specific deviation from the terms of [the

defendant’s] agreements and policies”); Andel, 280 F.R.D. at 295–96 (concluding that conditional

certification was not proper because there were “enough differences between each individual

Plaintiff that the court would still be required to conduct an individualized analysis of each putative

plaintiff”).

        For example, there are substantial factual differences in the record with regard to many of

the economic realities test factors, including control, relative investments, opportunities for profit

and loss, and permanency of the working relationship. While New Tech assigned the plaintiffs to

specific jobs, Clay and Butler testified that they turned down jobs if they did not want them.

Conversely, Harvey and Warren testified that they never turned down work from New Tech. See

Gate Guard Servs. L.P. v. Solis, No. V-10-91, 2013 WL 593418, at *4 (S.D. Tex. Feb. 13, 2013)

(observing that the ability to reject work assignments without consequence is relevant to the



                                                  24
control factor). There were also differences between what the plaintiffs did with their time while

on certain jobs. Clay testified that he spent time managing his other businesses, while Anderson

testified that he did not do any outside work and Butler’s wife managed his fishing business while

he was on a rig. And though some plaintiffs never negotiated their own fee and simply accepted

whatever New Tech proposed, Butler regularly negotiated his own rate.

       With regard to relative investments and opportunities for profit and loss, the plaintiffs’

deposition testimony differed significantly. Clay, Harvey, Butler, and Shamsie all established their

own independent businesses, while Anderson and Warren chose not to. Of course, the mere fact

that some plaintiffs had their own business entities while others did not may, by itself, be

significantly relevant to this and other factors. Plus, the plaintiffs’ businesses produced varying

levels of revenue, which resulted in different levels of investment in their businesses. The

plaintiffs’ varying revenues, investments, and different decisions with respect to whether to

establish independent business entities (and engage in outside work) could lead to disparate results

regarding each plaintiff’s level of economic dependence on New Tech. See Hopkins, 545 F.3d at

344 (examining whether the purported employer controlled the “major determinants” of the

plaintiffs’ opportunities for profit and loss); Spellman v. Am. Eagle Exp., Inc., No. 10-1764, 2013

WL 1010444, at *4 (E.D. Pa. Mar. 14, 2013) (finding that the creation of independent business

entities was the “kind of entrepreneurial conduct [that] strongly suggests an independent contractor

relationship, while the absence of such activity is indicative of employment”). Similarly, the

permanency factor will yield different results, as the range of time the plaintiffs performed work

for New Tech spans from six months (Warren) to 15 years (Butler).

       The Court’s conclusion is in accord with analogous cases applying the economic realities

test. For example, in Andel v. Patterson-UTI Drilling Company, LLC, the court declined to



                                                25
conditionally certify a class of plaintiffs at the first Lusardi stage despite the fact that the plaintiffs

performed the same job and collectively challenged their status as independent contractors.

Notably, at the significantly more lenient conditional-certification stage, the court concluded that

there were “enough differences between each individual Plaintiff that” it would be required to

perform an individualized analysis of each plaintiff’s circumstances and, “[a]s such, certifying a

class action under these facts would be inappropriate and, quite simply, would not promote judicial

economy.” Andel, 280 F.R.D. at 295–96.

        Certifying a class of allegedly misclassified independent contractors at the second Lusardi

stage is even rarer. For example, in Carrera v. UPS Supply Chain Solutions, Inc., the plaintiffs,

like the plaintiffs here, all signed the same contract classifying them as independent contractors.

2012 WL 12860750, at *1 (S.D. Fla. Sept. 14, 2012). To establish that they were misclassified

and were actually employees under the FLSA, the plaintiffs would have to demonstrate “fact-

specific deviation” from the terms of the agreements. Id. at *9. And the evidence for each plaintiff

“varie[d] significantly.” Id. Like the record before the Court here, the record in Carrera differed

with respect to the control, investment, and permanency factors. See id. (showing disparities in

levels of training, acceptance or denial of work assignments, free-time activities, personal vehicle

usage, outside work, and the creation of independent business entities).

        And in Blair v. TransAm Trucking, Inc., the court decertified a collective of allegedly

misclassified independent contractors because the “relevant facts that must be considered under

the ‘economic realities’ test widely vary between [the plaintiffs], and thus the totality of the

circumstances is unique to each plaintiff.” Blair, 309 F. Supp. 3d at 1003 (internal quotation marks

omitted). The court pointed to evidential disparities with respect to the control, opportunities for

profit and loss, investments, and permanency factors. Id. at 1003–07. There, as here, it could not



                                                    26
“be said categorically that every [plaintiff] falls (or does not fall) under the auspices of the FLSA.

Nor can it be said categorically that all [plaintiffs] are economically dependent on [the defendant]

or that each [plaintiff] is in business for himself.” Id. at 1009.

        The common thread in all of these cases is that the application of the economic realities

test will invariably require different proof––and could produce different outcomes––for each of

the plaintiffs in the ultimate determination of whether each plaintiff was properly classified as an

independent contractor under the FLSA.          Thus, despite being jointly subject to an alleged

misclassification and (in many cases) signing the same agreement, if the economic realities test

requires different proof and is unlikely to produce the same result for each plaintiff in the

collective, certification is not appropriate. See, e.g., Demauro v. Limo, Inc., No. 10-cv-413-T-

33AEP, 2011 WL 9191, at *4 (M.D. Fla. Jan. 3, 2011) (the economic realities test’s “necessarily

individualized assessment eviscerates all notions of judicial economy that would otherwise be

served by conditional class certitication”); Bamgbose v. Delta-T Grp., Inc., 684 F. Supp. 2d 660,

669 (E.D. Pa. 2010) (“Evaluation of whether the [plaintiffs] are employees or independent

contractors, based on the current record, would not be possible on a collective basis because it

would require the Court to examine the [plaintiffs’] distinct relationships with [the defendant] and

its various clients.”).

                b.        Available Defenses

        With respect to the individual applicability of the employer’s possible defenses, “courts are

concerned with whether representative evidence can be used to make class-wide determinations

and the extent to which resolution requires such individualized inquiries that the case cannot

proceed collectively.” Vanzzini, 995 F. Supp. 2d at 721 (internal quotation marks omitted). In

other words, if “many different defenses will be raised with respect to each individual defendant,”



                                                   27
decertification may be proper. Reyes v. Texas Ezpawn, L.P., No. V-03-128, 2007 WL 101808, at

*5 (S.D. Tex. Jan. 8, 2007) (citing Moss v. Crawford & Co., 201 F.R.D. 398, 409 (W.D. Pa. 2000)).

This is because the presentation of individualized defenses for each plaintiff would frustrate the

efficiency of a collective action. Green v. Harbor Freight Tools USA, Inc., 888 F. Supp. 2d 1088,

1103 (D. Kan. 2012) (citing Aquilino v. Home Depot, U.S.A., Inc., No. 04-04100, 2011 WL

564039, at *9 (D.N.J. Feb. 15, 2011)).

        Here, New Tech’s assertion of individualized defenses buttresses the Court’s decision to

decertify. For example, if all plaintiffs were indeed misclassified as independent contractors, New

Tech could defend some of their claims to overtime by arguing that they are overtime-exempt.

New Tech may also argue that some of the plaintiffs are not entitled to the overtime they seek

because it is based on time that is not compensable which, again, would require plaintiff-by-

plaintiff analyses. Whether or not New Tech will argue that certain of its defenses apply to all of

the plaintiffs is beside the point––the fact that an individualized inquiry will likely be necessary

weighs strongly in favor of decertification. See, e.g., Zavala v. Wal-Mart Stores, Inc., No. 03-5309,

2010 WL 2652510, at *5 (D.N.J. June 25, 2010) (finding decertification appropriate where factual

disparities would result in “defenses that will be individual to the various [plaintiffs]” and would

preclude a “manageable collective action”). The Court concludes that here, the same factual

disparities between the plaintiffs that could lead to different results under the economic realities

test will also likely require the examination of individualized defenses, counteracting the efficiency

of a collective action.

                c.        Fairness and Procedural Considerations

         With respect to fairness and procedural considerations, “courts must consider the primary

objectives of a collective action: (1) to lower costs to the plaintiffs through the pooling of



                                                 28
resources; and (2) to limit the controversy to one proceeding which efficiently resolves common

issues of law and fact that arose from the same alleged activity.” Vanzzini, 995 F. Supp. 2d at 721.

The Court must be “mindful that the FLSA is a remedial statute, and should be construed broadly.”

Id. The Supreme Court has recognized that in permitting collective actions, Congress intended to

provide “plaintiffs the advantage of lower individual costs to vindicate rights by the pooling of

resources.” Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

         The Court is certainly mindful of the purpose of the FLSA and acknowledges the plaintiffs’

arguments with respect to efficiency and the cost savings realized by proceeding collectively.

However, the Court is also aware that the size of the collective here is exceedingly small compared

to other FLSA collective actions.        Indeed, “there is a vast difference between granting

decertification regarding a potential class of hundreds, or even dozens, and thereafter facing as

many individual suits, and granting decertification regarding” a class of single digits. Vanzzini,

995 F. Supp. 2d at 723. Despite the conservation of resources and judicial economy achieved by

a collective action, “such benefits are only realized when the cases are similarly situated.” Id.

Here, based on the evidence in the record, the Court concludes that it would not be able to

“efficiently resolve[] common issues of law and fact that arose from the same alleged activity.”

Mahoney v. Farmers Ins. Exch., No. 09-cv-2327, 2011 WL 4458513, at *10 (S.D. Tex. Sept. 23,

2011).

                d.     Severance

         In addition to decertifying the prospective class, New Tech moves to sever the claims of

the three original plaintiffs. (Doc. 90-1 at 30–31). New Tech argues that the standard for joinder

under Federal Rule of Civil Procedure 20 is more stringent than the standard for certification under




                                                29
the FLSA. (Id. at 31). Thus, if the Court grants decertification, it should also sever the named

plaintiffs’ claims “for the same reasons.” (Id.).

       Under Rule 21 of the Federal Rules of Civil Procedure, “the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. Since Rule 21 does not itself provide a standard

for severance, “courts have looked to Rule 20 for guidance.” Acevedo, 600 F.3d at 521. Rule 20

permits “joinder of plaintiffs when (1) their claims arise out of the same transaction, occurrence,

or series of transactions or occurrences and when (2) there is at least one common question of law

or fact linking all claims.” Id. (internal quotation marks omitted). “Generally, as long as both

prongs of the test are met, permissive joinder of plaintiffs is at the option of the plaintiffs.” Id.

(internal quotation marks omitted). Nevertheless, even when the test is satisfied, courts have the

discretion to deny joinder “in the interest of avoiding prejudice and delay, ensuring judicial

economy, or safeguarding principles of fundamental fairness.” Id. (citations omitted).

       The Court notes that the Eleventh Circuit Court of Appeals has concluded that the FLSA’s

“similarly situated” standard is “more elastic and less stringent than the requirements found in

Rule 20 (joinder),” such that a “unified policy, plan, or scheme” is not required. Grayson v. K Mart

Corp., 79 F.3d 1086, 1095 (11th Cir. 1996).              But the Fifth Circuit has made no such

pronouncement, and the Court grants decertification here because application of the economic

realities test will require an individualized analysis, not because of the absence of a single policy

applicable to all of the plaintiffs. Indeed, it is clear from the record that the plaintiffs signed a

consultant agreement and are subject to New Tech’s policy of classifying rig clerks as independent

contractors. Rule 20’s transaction and common-question requirements are “not rigid tests,” and

are instead “to be read as broadly as possible whenever doing so is likely to promote judicial

economy.” 7 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1653



                                                    30
(3d ed. 2018). Wright and Miller define the “same transaction or occurrence” as “all logically

related events entitling a person to institute a legal action against another.” Id. Accordingly, the

Court finds that Rule 20’s “same transaction or occurrence” and common question requirements

are met here.

       Moreover, the Court concludes that it would be in the interest of judicial economy and

would avoid prejudice and delay to permit the named plaintiffs to proceed in one lawsuit. And

because there are only three named plaintiffs, it would not be fundamentally unfair (or inefficient)

to try their claims jointly in the same lawsuit. The Fifth Circuit’s holding in Acevedo does not

persuade the Court to pursue an alternative course. There, the court concluded that the district

court did not abuse its discretion by denying joinder of 800 plaintiffs where “it would not facilitate

judicial economy and when different witnesses and documentary proof would be required for

plaintiffs’ claims.” Acevedo, 600 F.3d at 522. The same judicial economy concerns are not present

here with just three named plaintiffs, even assuming an individualized economic realities analysis

will be required for each. In fact, the court in Acevedo noted that in Allen v. Atlantic Richfield

Company, 724 F.2d 1131 (5th Cir. 1984), the Fifth Circuit permitted the Rule 20 joinder of 22

security guards’ FLSA claims. Accordingly, the Court concludes joinder of the three named

plaintiffs’ claims is proper, and New Tech’s motion to sever is denied.

D.     Plaintiffs’ Motion for Summary Judgment (Doc. 91)

       The plaintiffs move for summary judgment on the issues of employment status, backpay,

and liquidated damages.      In many respects, the plaintiffs’ motion for summary judgment

constitutes additional briefing in opposition to New Tech’s motions for partial summary judgment

and for decertification. Accordingly, the Court will not recite the facts relevant to the plaintiffs’

motion.



                                                 31
       1.      Parties’ Arguments

       The plaintiffs argue that the FLSA defines the term “employee” broadly and that all doubts

should be resolved in favor of finding the existence of an employment relationship. (Doc. 91-1 at

9–10). The plaintiffs then turn to the five factors of the economic realities test, asserting that the

test “confirms” that they are New Tech employees. (Id. at 10–20). With respect to degree of

control, the plaintiffs claim that the consultant agreements they signed with New Tech dictated the

manner in which they performed their work and limited them for working for other companies.

(Id. at 11–12). They also assert that New Tech supervised the plaintiffs’ work, controlled their

work schedules, and paid them before they were paid by the rig operator. (Id. at 13). Next, the

plaintiffs argue that “New Tech’s investment in its workforce far surpasses the limited investment,

if any, made by its workers.” (Id. at 14). They point to New Tech’s investments in liability

insurance, equipment, travel expenses, and office supplies as dwarfing any investments by the

individual plaintiffs in their work. (Id. at 14–15).

       On the third factor, the plaintiffs argue that New Tech determined their opportunities for

profit and loss, and not their own independent activities. (Doc. 91-1 at 15–16). Specifically, New

Tech controlled the plaintiffs’ rate of pay and prohibited the plaintiffs from turning down work.

(Id. at 16). The plaintiffs next argue that no special skill or “independent entrepreneurism” is

required to perform their jobs, that there is no formal training requirement, and that their jobs are

not particularly discretionary. (Id. at 17–18).        Finally, the plaintiffs argue that while the

“permanence” factor may not apply to each plaintiff, “courts must make allowances for a business’

operational characteristics that are unique or intrinsic to the particular business or industry and to

the workers the business employs.” (Id. at 19). Moreover, because the plaintiffs worked for New

Tech for an average of 16 months, “it cannot be [disputed] New Tech engaged Plaintiffs in long-



                                                  32
term employment.” (Id.). The remainder of the plaintiffs’ brief is devoted to the issues of backpay

and New Tech’s good faith. (Id. at 20–26).

        Unsurprisingly, New Tech disagrees with the plaintiffs’ characterization of their

relationship with New Tech. New Tech first asserts that it did not control the plaintiffs’ autonomy

to turn down work, engage in outside work, and set their own schedules. (Doc. 103 at 3). It argues

that the provisions in its master services and consultant agreements to which the plaintiffs pointed

do not show control, but rather are “safety and quality control measures” that are “irrelevant to

employment status.” (Id. at 4). New Tech claims that its consultant agreements do not limit the

plaintiffs’ ability to market themselves. (Id.). And New Tech directly contradicts the plaintiffs’

assertion that they could not turn down work, claiming that the record demonstrates otherwise, and

further that the plaintiffs “acted autonomously within broad parameters” while working on the

rigs. (Id. at 5).

        New Tech next argues that the plaintiffs’ tax returns show “significant” investments in

their own work and independent businesses. (Doc. 103 at 6). It claims that comparing the

plaintiffs’ investments directly to New Tech’s is misleading because the position of rig clerk “does

not require heavy investments in fixtures or machinery.” (Id.). Relatedly, New Tech argues that

the plaintiffs’ opportunities for profit and loss should be viewed through the lens of economic

dependence on the purported employer, as with every other factor. (Id. at 7). Here, according to

New Tech, the plaintiffs’ “year-end profits were dependent on their costs, and whether they

pursued other businesses . . . to generate additional revenue.” (Id.). Further, at least one plaintiff

testified to negotiating his rate of pay and three “all turned down jobs without repercussion.” (Id.).

Regarding the fourth factor, New Tech asserts that several of the plaintiffs demonstrated skills and

initiative by “forming business entities and generating revenue from multiple sources.” (Id. at 7–



                                                 33
8). New Tech also points out that three of the plaintiffs testified to finding work independently

and simply “[running] the jobs through New Tech to take advantage of New Tech’s group

commercial liability insurance,” which is “indicative of independent contractor status.” (Id. at 8).

Finally, New Tech argues that the permanency factor does not favor the plaintiffs because

“permanency is not whether the worker stays for the entire project, but whether the work was

project-to-project in the first place.” (Id.).

        2.      Discussion

        To this point, the Court has already granted New Tech’s partial motion for summary

judgment on the issue of willfulness and denied the motion with regard to New Tech’s good-faith

affirmative defense. See supra Section 2.C.iv–v. Accordingly, the Court denies as moot the

portion of the plaintiffs’ motion addressing New Tech’s good faith defense. Further, the Court

notes at the outset of this analysis that, though it has already concluded that application of the

economic realities test in this case significantly impedes the efficiency of proceeding collectively,

it will engage in a factor-by-factor analysis of the plaintiffs’ motion to the extent practicable.

        The Fair Labor Standards Act requires employers to pay employees 1.5 times more than

their standard rate of pay for all hours worked in excess of 40 hours per week. 29 U.S.C.

§ 207(a)(1). At issue here, of course, is whether the plaintiffs are “employees” within the meaning

of the FLSA such that any hours that they may have worked in excess of 40 per week should be

compensated. “The definition of employee under the FLSA is particularly broad.” Hopkins v.

Cornerstone Am., 545 F.3d 338, 343 (5th Cir. 2008). To determine whether a worker is an

employee, the court focuses on whether, “as a matter of economic reality, the worker is

economically dependent upon the alleged employer or is instead in business for himself.” Id. “The

determination of whether an individual is an employee or independent contractor is highly



                                                  34
dependent on the particular situation presented.” Thibault v. Bellsouth Telecommunications, Inc.,

612 F.3d 843, 848 (5th Cir. 2010). The Fifth Circuit has explained:

        To aid us in this inquiry, we consider five non-exhaustive factors: (1) the degree of
        control exercised by the alleged employer; (2) the extent of the relative investments
        of the worker and the alleged employer; (3) the degree to which the worker's
        opportunity for profit or loss is determined by the alleged employer; (4) the skill
        and initiative required in performing the job; and (5) the permanency of the
        relationship. No single factor is determinative. Rather, each factor is a tool used
        to gauge the economic dependence of the alleged employee, and each must be
        applied with this ultimate concept in mind.

Id. (citations omitted). Applying these factors, the Court concludes that disputed material facts

abound and the many facts in the record going in both directions preclude summary judgment for

the plaintiffs.

                  a.   Degree of Control

        “Control is only significant when it shows an individual exerts such a control over a

meaningful part of the business that she stands as a separate economic entity.” Brock v. Mr. W.

Fireworks, Inc., 814 F.2d 1042, 1049 (5th Cir. 1987). This means that “the lack of supervision

over minor regular tasks cannot be bootstrapped into an appearance of real independence.” Id. The

“meaningful” parts of a business include “hiring, firing, assignment, and promotion.” Hopkins,

545 F.3d at 343. The control inquiry is focused on whether the purported employer exercises

control over the “manner or method” of the plaintiffs’ work. See, e.g., Carrell v. Sunland Const.,

Inc., 998 F.2d 330, 332–33 (5th Cir. 1993) (finding no control where the defendant’s “customers

dictated the specific” procedures and equipment required for each project).

        The plaintiffs assert that New Tech had “total contractual control” over the plaintiffs

through its master services agreements (“MSAs”) and consultant agreements. The plaintiffs argue

that New Tech’s MSAs (agreements between New Tech and the operators) control the manner or

method of their work only by citing to the MSA itself. (See Doc. 91-1 at 11–12). They maintain

                                                 35
that the consultant agreements demonstrate control over their work by requiring them to maintain

“the highest ethical standards” and “perform the services in a good and workmanlike manner.”

(E.g., Doc. 91-4 at 2). The agreements also state that the plaintiffs will provide services “in a

manner consistent with the appropriate safety, health, and environmental considerations.” (Id.).

The plaintiffs also point out that the agreements included confidentiality provisions and that the

“onboarding process included drug testing as a prerequisite.” (Doc. 91-1 at 12). Finally, they assert

that the agreements prevented the plaintiffs from working for other companies and prohibited them

from marketing themselves. (Id.).

       Unfortunately for the plaintiffs, most of these arguments are not indicative of New Tech’s

direct control over their work. First of all, courts routinely hold that quality control and safety

standards do not demonstrate the level of control over the manner and method of work necessary

to support employee status. See Gate Guard Servs. L.P. v. Solis, No. V-10-91, 2013 WL 593418,

at *6 (S.D. Tex. Feb. 13, 2013) (finding control factor favored independent-contractor status where

requirements were “either required by the Occupational Safety & Health Administration or Texas

Private Security Bureau rules and regulations, or are quality control and/or safety provisions that

are mandated by the oil and gas companies or landowner––not [the defendant]”); Jacobson v.

Comcast, 740 F. Supp. 2d 683, 691 (D. Md. 2010) (defendant’s quality control procedures were

not indicative of employment where they “stem[med] from the nature of their business and the

need to provide reliable service to their customers”); FedEx Home Delivery v. N.L.R.B., 563 F.3d

492, 501 (D.C. Cir. 2009) (“We have held that constraints imposed by customer demands and

government regulations do not determine the employment relationship.”); Moreau v. Air France,

356 F.2d 942, 951 (9th Cir. 2004) (observing that “indirect supervision or control” exercised by

the purported employer did not demonstrate direct control where it was mean “to ensure



                                                 36
compliance with various safety and security regulations”). The Court concludes that the drug-

testing requirement similarly falls within this ambit and cannot be used to show control over the

manner or method of the plaintiffs’ work as rig clerks. In fact, the agreement’s drug-testing

provision provides for testing by either New Tech or the customer. (See, e.g., Doc. 91-4 at 4).

       Courts have found that alleged employers providing instructions to workers does not

necessarily indicate control over the manner or method of work. Indeed, in Thibault v. Bellsouth

Telecommunications, Inc., the defendant “told” the plaintiff what needed to be done and gave him

“blueprints.” Thibault, 612 F.3d at 847. And, crucially, the defendant would assign jobs to the

plaintiff. Id. Here, New Tech established general parameters regarding safety and quality control

in its consultant agreements and assigned work to each of the plaintiffs. In fact, the guidance

provided by New Tech appears less specific and controlling regarding the method or manner of

the plaintiffs’ work than that provided by the defendant in Thibault.

       Moreover, New Tech disputes the extent to which the consultant agreement’s

confidentiality and exclusivity provisions demonstrate control. Here, New Tech is correct to point

out that the confidentiality provision of the agreements before the Court does not preclude the

plaintiffs from working for other companies. (See, e.g., Doc. 91-4 at 4 (“Consultant shall honor

the duty to maintain confidentiality about Service Provider and Company information and

processes.”); see also Talbert v. Am. Risk Ins. Co., 405 F. App’x 848, 856 (5th Cir. 2010) (finding

independent-contractor status where there was “nothing in the confidentiality agreement that

would have precluded [the plaintiff] from working for other insurance companies”). Further, the

agreement’s plain language does not prohibit signees from marketing themselves or working for

other companies, except that it prevents an individual from working for a customer after

terminating his relationship with New Tech “prior to the conclusion of the specific job or project.”



                                                37
(See, e.g., Doc. 91-5 at 2–3). Indeed, the agreement’s appointment of New Tech as “marketing

agent” did not prevent Shamsie, Anderson, and Harvey from finding work directly from the

customers themselves.          And while the agreement’s declaration that the “[c]onsultant is an

independent contractor” is not dispositive of independent-contractor status in and of itself, it is

relevant to the inquiry. Carrell, 998 F.2d at 334 n.4.

         The plaintiffs also assert that New Tech supervises their work, but their depositions do not

support this contention. Harvey, Shamsie, and Clay all testified in their depositions to some degree

of communication with New Tech. But this testimony did not demonstrate that New Tech was

directly controlling the manner or method of their work. Instead, New Tech would check on the

plaintiffs to see “[h]ow work was going” and “if [the plaintiffs] were working,” because New Tech

“didn’t know if we were working or not.” (Doc. 91-14 at 4). The phone calls did not include such

topics as “lining up logistics for equipment,” or “lining up supplies for the rig.” (Id.). In fact,

Shamsie testified that he was “told by the company man 10 whether to order anything.” (Id.).

Shamsie also testified that he was trained by the “company man” and that the “company man told

me how he wanted it done.” (Id.). New Tech “couldn’t tell me where I was at or what I was doing

or what was going on at any period of time.” (Doc. 103-4 at 11). Similarly, Harvey testified

“[w]hatever the company man on the job asked us to do, we did. I didn’t do anything without



10
   The plaintiffs refer repeatedly in their depositions to the “company man.” While this term is never clearly defined
by any of the parties, it appears to the Court from this and other exchanges that “company man” refers to an employee
of the rig operator, not New Tech. (See Doc. 91-14 at 4 (explaining that two particular “company men” worked for
“ENI Petroleum”); Doc. 103-5 at 14–15 (same)). Tellingly, the plaintiffs do not assert in briefing that the “company
man” is a New Tech employee. Instead, they argue that the fact that certain plaintiffs testified that they receive
instructions from a company man demonstrates that their “jobs did not include the type of discretion that a consultant
typically provides,” under the individual skills and initiative factor of the economic realities test. (Doc. 91-1 at 18).
New Tech responds that “[t]o the extent any ‘orders’ from a company man were given to any plaintiff, such evidence
is immaterial because it does not show control by New Tech, since there is no evidence that the company men were
acting at New Tech’s behest.” (Doc. 103-1 at 24). However, Clay testified that he believed the “company man” may
have been a New Tech employee approximately “60 percent of the time, maybe.” (Doc. 103-5 at 9). Cress testified
that rig clerks are neither supervised nor subject to discipline by New Tech employees, and that New Tech has
“extremely limited contact with the clerks while they are on location.” (Doc. 103-14 at 2).

                                                          38
being told what to do.” (Doc. 104-7 at 6). When asked “[w]ho, if anyone, would tell you how to

perform your duties?” Anderson replied, “[c]ompany man.” (Doc. 91-15 at 4).

       Harvey testified that New Tech would call to discuss his pay rate, in one case informing

him that the customer “wanted to pay [New Tech] less to pay us less.” (Doc. 91-16 at 4). Over the

course of 18 to 19 months on a rig, he spent “two to three hours total” speaking to New Tech on

the phone and communicated occasionally by email, but not in person. (Id.). Typically, these

communications consisted of New Tech “drop[ping] an email to check to see how we were doing.”

(Id.). He testified that New Tech did not provide him with any manual or policies or procedures

other than for invoicing purposes. (Id. at 4–5). Warren stated that if he were to be disciplined on

a rig, it would be by the “company man” because “[h]e has control over the . . . well site.” (Doc.

104-9 at 22). Butler testified that “the company man would tell me ‘call this guy, call this guy,

cancel this guy, order this,’ you know.” (Doc. 104-4 at 22).

       Even accepting the plaintiffs’ contentions that New Tech communicated with them and

occasionally provided training support for new workers (through other, more experienced rig

clerks), it is clear that there is a significant amount of countervailing evidence in the record that

precludes a finding, at this stage of the litigation, that New Tech directly controlled the method

and manner of each plaintiff’s work. And while New Tech may have assigned work to the

plaintiffs, this is insufficient by itself to demonstrate substantial control over the method or manner

of their work.

                 b.    Relative Investments

       In the application of the relative-investments factor, the Court must “compare each

worker’s individual investment to that of the alleged employer.” Hopkins, 545 F.3d at 344. Thus,

the Court compares “the amount the alleged employer and employee each contribute to the specific



                                                  39
job the employee undertakes.” Thibault, 612 F.3d at 847. Where the plaintiff’s investment in the

task at hand is substantial in relation to the purported employer, the relative-investments factor

weighs in favor of independent contractor status. See id. at 847–48 (finding independent contractor

status where the plaintiff provided his own supplies, lodging, and meals, and the defendant

provided a temporary base of operations and some supplies).

        Here, Carrell is instructive and problematic for the plaintiffs. The Carrell plaintiffs

supplied their own vehicles and equipment, and “provided their own lodging and own meals.”

Carrell, 998 F.2d at 333. The purported employer provided liability and worker’s compensation

insurance, as well as some additional equipment. Id. Similarly, in the case at hand, New Tech has

pointed to record evidence demonstrating that at least some of the plaintiffs relied on their own

equipment, including vehicles, computers, and safety gear, while New Tech provided certain

safety supplies. (See Doc. 91-14 at 6 (New Tech provided shirts, a hard hat, and “[m]aybe some

safety glasses,” but not coveralls, boots, gloves, earplugs, or any electronics or vehicles); Doc. 91-

15 at 3 (New Tech provided a hat, but not “any gloves, boots, coveralls, safety glasses, ear plugs,

or a hard hat”)). The plaintiffs note that New Tech provided general liability insurance and, in at

least some instances, reimbursed travel expenses and for the use of personal equipment–––which

is all relevant to the relative-investments inquiry. (See Doc. 91-10 at 4 (Cress testifying that “all

of [New Tech’s] contractors . . . are covered under [New Tech’s] general liability policy”); (Doc.

91-16 at 5 (Harvey explaining that New Tech reimbursed him for travel expenses); (Doc. 91-6

(New Tech’s documentation of Butler’s reimbursable travel expenses); (Doc. 103-5 at 27–30 (Clay

testifying to an invoice he submitted to New Tech claiming expenses for travel and supplies 11).


11
  Both Clay and counsel refer to the “company” in this exchange. (See Doc. 103-5 at 29 (“Q: So would that typically
be the expenses you would have reimbursed by the company, just the mileage and the hotel cost? A: Correct. Or any
office supplies we may have bought, which was not often.”) & 29–30 (“Q: Anything else they would reimburse you
for? You didn’t need a computer, right, so they didn’t reimburse you for a computer, right? A: When I did a Tanner

                                                        40
New Tech, however, maintains that “[i]n most instances, New Tech does not reimburse the rig

clerks for any mileage or lodging expenses incurred because, as independent contractors, they are

responsible for their own expenses.” (Doc. 103-14 at 2). Thus, the Court concludes based on the

record before it that the relative-investments factor does not clearly weigh in the plaintiffs’ favor.

                 c.       Worker’s Opportunity for Profit or Loss

        The third factor of the economic realities test focuses on “whether the worker or the alleged

employer controlled the major determinants of the amount of profit which the worker could make.”

Hopkins, 545 F.3d at 344 (internal quotation marks omitted). A worker’s ability to market himself

and choose the days and times he can work have been found to be indicative of independent-

contractor status. See Eberline v. Media Net., L.L.C., 636 F. App’x 225, 228 (5th Cir. 2016)

(finding the profit/loss factor weighed in favor of independent-contractor status where the

plaintiffs could, among other things, “determine the days and times that they were available to

work” and market themselves by performing additional custom work for the third-party companies

with which the alleged employer contracted). Conversely, where the employer defendant controls

and can wield influence over the factors underlying the plaintiffs’ “primary source of income” and

determines whether they can own and operate other businesses, this factor favors employment.

Hopkins, 545 F.3d at 344–45.

        Based on the evidence in the record, it appears that, on balance, New Tech wielded

significant influence and control over the major determinants of the plaintiffs’ profits. This is not

to say that the plaintiffs had no opportunity to earn profits independent of their relationship with

New Tech, however. Indeed, several of the plaintiffs operated their own independent business



job shore based, I think I got a computer fee.”). While it appears to the Court that “company” refers to New Tech
based on the context of the exchange, “company” often refers to the operator in other contexts. No party offers any
clarification on this point.

                                                        41
entities which engaged in revenue-producing work outside of the oil industry. But many of the

plaintiffs performed work only through New Tech and were reliant on New Tech to find and assign

jobs to them. Indeed, Harvey testified that when New Tech told him that a customer wanted to

pay less, “there wasn’t a whole lot I could do. I wasn’t adamant that they keep it the same. I

would have taken slightly less had they kept us out there.” (Doc. 91-16 at 4). The plaintiffs also

dispute the extent to which several of the plaintiffs’ outside revenue-generating activities were as

significant as New Tech claims. At the very least, there is considerable evidence trending in both

directions and to the extent this factor favors employee status, it does not do so overwhelmingly.

               d.      Skill and Initiative

       Fourth, the Court must consider “whether the worker exhibits the type of skill and initiative

typically indicative of independent-contractor status.” Hopkins, 545 F.3d at 345. Courts examine

whether the workers have “some unique skill set, or some ability to exercise significant initiative

within the business.” Id. (citations omitted). Skills that are not specialized and are instead common

to all successful employees are not considered. See id. (concluding that general managerial skills

are “not specialized skills; they are abilities common to all effective managers”); see also Usery

v. Pilgrim Equip. Co., Inc., 527 F.2d 1308, 1314 (5th Cir. 1976) (skills “such as business sense,

salesmanship, personality, and efficiency” do not qualify as the types of skills indicative of

independent-contractor status). “Routine work which requires industry and efficiency is not

indicative of independence or nonemployee status.” Usery, 527 F.2d at 1314.

       Once again, there is evidence in the record regarding the plaintiffs’ skill and initiative that

could suggest both employee and independent-contractor status. Based on the job description and

requirements, it appears that New Tech’s characterization of the plaintiffs as “experts” in their

field is somewhat misleading. While the plaintiffs’ work may be skilled, the facts highlighted by



                                                 42
New Tech are closer to general skills like business sense, salesmanship, and efficiency than to a

“unique skill set” or an ability to exercise “significant initiative within” the oilfield business. At

the same time, there is evidence that at least some of the plaintiffs sought work from other

companies in the industry on their own, without the assistance of New Tech. Accordingly, the

Court concludes that the skills and initiative factor is disputed, if not trending slightly toward

employee status.

               e.      Permanency

       The fifth and final factor is the permanency of the work relationship. Hopkins, 545 F.3d at

345. The permanency factor includes whether the relationship is indefinite and whether it can be

terminated easily by either the worker or the alleged employer. See id.; Eberline, 636 F. App’x at

229 (finding permanency factor favored independent-contractor status where the term of the

relationship was indefinite).    Further, “courts must make allowances for those operational

characteristics that are unique or intrinsic to the particular business or industry, and to the workers

they employ.” Brock, 814 F.2d at 1054. Finally, courts consider whether a person works

exclusively for the defendant or earns money in other ways. See Thibault, 612 F.3d at 846 (finding

this factor weighing toward independent-contractor status where the plaintiff worked temporarily

for the defendant and had his own separate business); see also Carrell, 998 F.2d at 334 (concluding

plaintiffs were independent contractors where their relationship with the defendant was “on a

project-by-project basis”).

       The record demonstrates a significant variation in the amount of time each plaintiff worked

for New Tech, from just six months (Warren) to 15 years (Butler). The consultant agreement “may

be terminated without cause at any time by either party,” upon the furnishing of 30 days’ written

notice. (E.g., Doc. 91-4 at 2). And the plaintiffs’ relationship with New Tech was generally both



                                                  43
project-by-project and nonexclusive. Accordingly, contrary to the plaintiffs’ arguments, this factor

actually weighs in favor of independent-contractor status.

       After application of the economic realities test, it is apparent that the record is full of

disputed material facts and the Court could not enter summary judgment in favor of even one

plaintiff, let alone all of them on a collective basis. Indeed, no factor clearly suggests either

employment or independent-contractor status with respect to all of the plaintiffs, and the outcome

of the test is uncertain based on the record currently before the Court. Accordingly, the plaintiffs’

motion for summary judgment (Doc. 91) is denied.

                                       III. CONCLUSION

       Accordingly, for the foregoing reasons, IT IS ORDERED as follows:

       (1) New Tech’s Motion to Sever Claims by Plaintiff Gene Holbrook (Doc. 71) is

       GRANTED, and Holbrook’s claims are DISMISSED WITHOUT PREJUDICE;

       (2) New Tech’s Motion for Partial Summary Judgment (Doc. 89) is GRANTED IN PART

       and DENIED IN PART;

       (3) New Tech’s Motion for Decertification (Doc. 90) is GRANTED IN PART and

       DENIED IN PART, and the claims of opt-in Plaintiffs Joshua William Warren, Joseph

       LaVelle Anderson, and John Robertson Harvey are DISMISSED WITHOUT

       PREJUDICE;

       (4) New Tech’s Motion for Summary Judgment as to Plaintiff Gene Holbrook (Doc. 94)

       is DENIED AS MOOT; and

       (5) Plaintiffs’ Motion for Summary Judgment (Doc. 91) is DENIED.

       Signed in Baton Rouge, Louisiana, on March 4, 2019.


                                                    S
                                         JUDGE JOHN W. deGRAVELLES
                                              44 STATES DISTRICT COURT
                                         UNITED
                                         MIDDLE DISTRICT OF LOUISIANA
